DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Graham (Reg. No: 58,042) on 05/17/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 2, Line 5, “wherein the cutting the grip body” has been changed to –wherein the cutting of the grip body--.
In Claim 2, Line 6, “a same grip blank” has been changed to –the same grip blank--.
In Claim 7, Line 9, “the second features that are aligned” has been changed to –the second features are aligned--.
In Claim 7, Line 13, “an outer surface” has been changed to –on an outer surface--.
In Claim 9, Line 5, “in the edge of outboard end” has been changed to –in the edge of the outboard end--.
In Claim 10, Line 2, “providing the attachment holes” has been changed to –providing attachment holes--.
In Claim 17, Line 4, the underscore between “providing” and “a” has been deleted.
The above changes have been made to correct informalities in the claims.
Allowable Subject Matter
Claims 1-6 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a method comprising forming a laminated structure by applying a plurality of layers of laminating material and a bonding material to a molding fixture, rolling at least one layer of the plurality of layers, vacuum pressing the laminated structure on the molding fixture, forming a grip blank by setting the bonding material, removing the grip blank from the molding fixture, forming a reference feature in the grip blank, mounting the grip blank on a tooling fixture, and cutting a grip body from the grip blank.  Sims (US Publication No: 2002/0153450) discloses a method comprising forming a laminated structure (Figure 2, No. 19), wherein the laminated structure comprises a plurality of layers of laminating material; however, Sims fails to disclose the other steps of the claimed method.  The prior art fails to disclose a method as claimed in Claims 1-6; therefore, Claims 1-6 are allowed.
Claims 7-20 are allowed.  The following is an examiner’s statement of reasons for allowance: As stated in the notice of allowance for parent Application No: 16/372,732, the prior art fails to disclose a method for forming a grip assembly for a rotorcraft, the method comprising providing a connecting portion connecting upper and lower extensions and having protective surfaces, the protective surfaces having a first element affixed to an outer surface of an inward facing portion of the connecting portion and second elements spaced apart from the first elements and affixed to edge surfaces of the connecting portion.  Krasnowski (US Publication No: 2016/0082696) and Cole (US Publication No: 2016/0311178) disclose a grip assembly having a connecting portion (Cole: Figures 4-6); however, the connecting portion does not comprise first and second elements affixed to an outer surface of an inward facing portion of the connecting portion and edge surfaces of the connecting portion, respectively.  Wiinikka (US Publication No: 2015/0078909) and Lovera (US Patent No: 4,369,019) disclose grip assemblies having connecting portions with a protective surface having an element on an inward facing portion of the connecting portion (Wiinikka: Figure 6; Lovera: Figure 2); however, neither Wiinikka nor Lovera disclose the protective surface having second elements spaced from the first elements and affixed to edge surfaces of the connecting portion.  The prior art fails to disclose a rotorcraft main rotor system and grip assembly as claimed; therefore, Claims 7-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745